Citation Nr: 1544646	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-24 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1961 to November 1963.  He also had reserve service.

The present matters come before the Board of Veterans' Appeals (Board) on appeal following June 2008 and February 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran had requested that he be scheduled for a Board videoconference hearing, but he later withdrew that request in May 2010.

The Board notes that the Veteran did not file a claim to receive benefits only for a particular diagnosis (e.g., osteoarthritis) but for the affliction (symptoms) associated with his knees.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Pursuant to the holding in Clemons, the Board will consider the Veteran's claim on appeal as encompassing any right or left knee disability.

This case was previously before the Board in October 2012 when it was remanded for further development.  

Additional evidence was associated with the claims file subsequent to the most recent Supplemental Statement of the Case (SSOC); however, this evidence is either not relevant to the issues that are on appeal or is cumulative of other evidence of record.  Additionally, the Veteran's representative waived review of the evidence by the AOJ in their brief.  As such, the Board finds that it may proceed with adjudication.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2015).


FINDINGS OF FACT

1.  A bilateral knee disability was not present in service or until years thereafter, and is not etiologically related to any incident of service.
 
2.  Service connection is not currently in effect for any disability; a service-connected disability alone has not precluded substantially gainful employment consistent with the Veteran's educational and occupational background.


CONCLUSIONS OF LAW

1.  Bilateral knee disability was not incurred in or aggravated by active service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Appropriate notice was provided in December 2007 and August 2008 prior to the initial decision of each of these matters.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the RO has attempted to retrieve the Veteran's Air Force service treatment and personnel records.  However, these records are unavailable because they were apparently destroyed by fire while in the possession of the Government.  The Veteran was notified that these records were unavailable and was asked to provide additional information in March 2007 and June 2007.

VA has obtained the Veteran's Navy Reserve service treatment records, VA treatment records, records from the Social Security Administration (SSA), and private treatment records identified by the appellant as relevant to the appeal and for which the appellant has provided authorization for VA to obtain.  The Veteran was afforded a VA medical examination in April 2013.

In October 2012 the Board remanded the Veteran's claims and relevantly ordered that the Veteran identify any private or VA treatment he may have received for any knee disability, request that the Veteran identify what VA medical facilities in Florida he was treated in 1992 and 1997 for a knee disability, attempt to obtain relevant treatment records from a VA community based outpatient clinic (CBOC) in Vero Beach, Florida, VA Medical Center (VAMC) in Miami, Florida, and VAMC in West Palm Beach, Florida, notify the Veteran if addition VA treatment records are not available and/or a negative response is received following the search for the records, have the Veteran complete, sign, and return a new VA Form 21-4142 for Dr. B.K., have the Veteran complete a NA Form 13055, schedule a VA examination and medical opinion, if warranted by the evidence, and provide a SSOC.

In a letter, dated October 2012, the Veteran was requested to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for Dr. B.K. and any other private physician who treated his knee disability.  Additionally, the Veteran was requested to specifically identify what VA medical facilities in Florida he received treatment in 1992, 1997, and since June 2009 for his knee disability.  The Veteran was also given a VA Form 21-4138, Statement in Support of Claim.  

In October 2012, the Veteran returned VA Form 21-4142 and identified the VA medical facilities in Miami, Florida, West Palm Beach, Florida, Daytona Beach, Florida, Little Rock, Arkansas, and Memphis, Tennessee.  In December 2012, February 2013, and June of 2013, the VA notified the Veteran that the VA had requested records from VAMCS in Daytona Beach, Florida, Miami, Florida, Viera, Florida, Vero, Florida, and West Palm Beach, Florida, but had not received any records.  In July 2013 the VA issued a formal finding of unavailability of VAMC records from Viera Beach, Florida and West Palm Beach, Florida.  The claims file reflects the receipt and association of additional VA treatment records from Little Rock, Arkansas, Gainesville, Florida, which included the records from Daytona Beach, Florida, and Memphis, Tennessee.

The Veteran also returned VA Form 21-4138.  In December 2012, the Veteran completed NA Form 13055 and indicated records from 1973 to 1975 that may be held in Chicago, Illinois, and Maywood, Illinois.  The RO then sent records requests in February 2013 to VAMCs in Chicago, Illinois, and Maywood, Illinois.  The claims file indicates that the VA has attempted on multiple occasions to reconstruct the service records destroyed by the fire.  Lastly, the Veteran was afforded a VA medical examination in April 2013.

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

The Veteran seeks entitlement to service connection for a bilateral knee disability. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Navy Reserve service treatment records do not reveal any complaint, diagnosis, or treatment for a knee disability.  The enlistment Report of Medical History and Report of Medical Examination, dated July 1960, do not report any knee problems. 

The Board notes that the Veteran's Air Force service records, dated June 1961 to November 1963, are missing and were likely destroyed by fire.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the United States Court of Appeals for Veterans Claims (Court) declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The Board notes that the Veteran's DD-214 reflects an honorable discharge.  In a statement from February 2008, the Veteran stated that he was given an honorable discharge from the Air Force because he had mental problems.
 
VA medical records reflect the Veteran complaining of leg issues since 1989.

A radiologist report, dated August 1991, noted minimal degenerative changes of both knees.

In an addiction severity index note, dated June 2001, the Veteran reported his medical history as:

[The Veteran] reports he has been hospitalized 10 times for medical problems. He says that he has a chronic medical problem (heart, diabetes) that interferes with his life.  Further, [the Veteran] states that he is taking prescribed medication on a regular basis, and he says he receives a (Soc. Sec. disability) pension for a non-psychiatric physical disability.  In the 30 days prior to this interview, [the Veteran] experienced medical problems every day, which bothered him extremely. The patient considers treatment for medical problems to be considerably important.

The interviewer found the information to be "not significantly distorted by misrepresentation" because the Veteran understood the questions.

The record reveals that the Veteran has been diagnosed with bilateral degenerative joint disease (DJD).

A VA treatment record, dated August 2001, indicated that the Veteran was feeling pain in the knee with weightbearing.  The doctor noted the Veteran's weight of 337 pounds, but found that "[s]trength and range of motion of the lower extremities is normal for body habitus."  The Veteran was referred for a knee brace and X-ray.

The later August 2001 X-ray reported that there was near complete destruction of the medial join compartment.  Osteoarthritic spurring is seen at the lateral joint compartment.  

A VA prosthetics consult note, dated August 2001, noted that the Veteran came in for a knee brace.  The Veteran stated "some time he fallen and his knee are hurting him."  A knee brace was ordered.

VA treatment records reveal continued complaints of knee pain and a September 2004 X-ray confirmed that there is "tricompartmental arthritis bilaterally, worse on the left, possibly loose bodies on the left." 

A VA interdisciplinary team note, dated April 2005, noted that the Veteran was at risk for falls and that his arthritis with bilateral knee pain was a health issue.  They further noted that "his weight is a great deal of the reason for many of his medical problems and it makes it so difficult and takes so much energy for him to get around."

A VA consultant note, dated May 2005, referred the Veteran to Physical Therapy because the Veteran had knee pain with DJD and it is complicated by his weight.  The Veteran now weighed 420 pounds.

An emergency department note, dated January 2007, noted that the Veteran was riding a disabled cart at a grocery store and the cart turned over and in the process he twisted his knee.  The lab/radiologic note indicated severe DJD changes with complete loss of medial joint space.  The impression was right knee strain and DJD changes to the right knee.

An orthopedic surgery consultation, dated February 2007, noted that the Veteran was being seeing for right knee pain.  The history of the Veterans condition is noted:

In early January was riding in a disabled person cart in grocery store and it fell over.  Has had increased right knee pain since that time.  Had right knee pain prior to that also.  States he has to take Percocet to weight bear on right.  He walks with a cane, doesn't walk much.  Has been on ibuprofen in the past, but discontinued due to renal disease.  He has a brace but can't wear it very long.  He has not had cortisone.  He has venous stasis changes BLE's.  Both knees hurt.  He weighs nearly 400 lbs.  He says he has been on a diet for 3 weeks and lost 10 lbs.  He states a [primary care provider] in Memphis and Little Rock said he needed a [total knee arthroplasty].

The doctor noted that, in part due to the Veteran's weight, he was not a good candidate for total knee arthroplasty.  His right knee was injected with lidocaine and he was told to continue weight loss and return in three to four months.

An emergency department note, dated May 2007, noted that the Veteran came in complaining of bilateral knee pain after being involved in a motor vehicle accident the day before.  

A July 2007 emergency department note stated that the Veteran came in because of worsening pain in both his knees for the last week or so.  The Veteran believes he needs knee replacements.  He has been seen in an orthopedic clinic but not recently.  A clinic gave him shots in his knees and he had a knee brace.  The Veteran was using crutches as walking canes.  The Veteran was not using them to support his weight.  The notation reflects that X-rays of both knees were done in May and showed near complete loss of joint compartment medially in both knees.  An assessment of DJD in both knees was made.  

A May 2008 orthopedic surgery note stated that the Veteran was being seen because of chronic bilateral knee pain.  The Veteran has been previously seen, but he is not a good surgical candidate.  It was recommended that the Veteran begin ice/heat therapy.  He was also advised on Hyalgan injections.

A Veteran statement received in September 2008 stated that the Veteran's knees started to give away in 1989.  The knees got so bad that he had to stop being an A/C and refrigerator repairman and focus on selling them instead.  The Veteran stated that his knees eventually became so bad that he was unable to continue selling.  The Veteran then became a telemarketer.  The Veteran stated that he then could not continue as a telemarketer and had not been able to get work since.

A Veteran statement from February 2009, notes that the Veteran has been turned down for jobs because of his knees.  Additionally, the Veteran states that VA doctors don't want to repair his knees because they say it won't be good for him.

In April 2013, the Veteran was afforded a VA medical examination.  The Veteran was diagnosed with bilateral DJD.  The examiner noted that the Veteran's knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rational was:

The [V]eteran has bilateral knee osteoarthritis and uses a motorized wheelchair to get around outside of his home, he also uses a cane to get around when he is out of his wheelchair.  In addition to his knee arthritis the [V]eteran has severe venous stasis changes to bilateral lower extremities and has pain associated with this finding.  Arthritis is common in the general population and is not a result of this [V]eterans service absent clear evidence of intra-articular injury when he was in the service.  His body habitus and abnormal joint loading over the years are generally common etiologic factors in arthritis and are the most likely culprit in his case as well.  The [V]eteran cannot sustain any type of ambulatory work because of this condition, however he is able to mobilize well in his wheelchair and I can see no reason why he would not be able to perform sedentary work.

The examiner noted that the Veteran was unable to perform ambulatory work, but was ok for sedentary work.

The Board finds that entitlement to service connection for bilateral knee condition is not warranted.  The Board acknowledges that the Veteran has been diagnosed with bilateral knee DJD and has been seen consistently for knee pain.  However, the preponderance of the evidence is against a finding that the Veteran's bilateral knee condition is related to the Veteran's service.  

The service treatment records available from the Navy reserves do not reflect any complaint, diagnosis, or treatment for any knee disorder.  The Board acknowledges that the Veteran's service treatment records are incomplete; however, the Veteran does not point to any specific incident in service that may have caused his bilateral knee disorder.  The Veteran's representative states that "in essence" the Veteran contends that his bilateral DJD was incurred or aggravated by military service.  However, the representative never points to a specific incident in service that could have caused the Veteran's condition.  The Veteran's statement from September 2008 indicates that the Veteran did not notice any knee condition until 1989.  The VA treatment records related to the Veteran's knees reflect that the Veteran's weight, accidental falls, grocery cart incident, and car accident could also be the cause or aggravators of the Veteran's ongoing knee condition.  

The VA medical examiner noted that arthritis is common in the general population and is not a result of the Veteran's service absent clear evidence of intra-articular injury while in service.  The examiner felt that the Veteran's body habitus and abnormal joint loading over the years are generally common etiologic factors in arthritis and the most likely culprits of the Veteran's DJD.  

As the preponderance of the evidence is against a finding that the Veteran's bilateral knee disability had its onset during active service or is related to his active service and it is not shown to have been manifested to a compensable degree within one year after the Veteran's separation from service, service connection for bilateral knee disability is denied.

III.  TDIU

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

The claim for service connection for a bilateral knee disability was denied in the instant decision.  The Veteran does not have any service-connected disabilities.  Thus, the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are not met. 

Referral of this matter for extraschedular consideration is not necessary as there are no service-connected disabilities.  38 C.F.R. § 4.16(b).

The preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral knee disability is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


